Case 1:20-cv-10832-AT-SN Document 89 Filed 03/29/21 Page 1 of 1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

SECURITIES AND EXCHANGE COMMISSION, DOC #:
DATE FILED: 3/29/2021

Plaintiff,

 

-against-

20 Civ. 10832 (AT)

RIPPLE LABS, INC., BRADLEY
GARLINGHOUSE, and CHRISTIAN A. ORDER
LARSEN,

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court has reviewed the parties’ and proposed intervenors’ letters dated March 19 and 26,
2021, ECF Nos. 75, 85-86. Accordingly,

1. The proposed intervenors’ request for leave to file a motion to intervene is GRANTED;

2. By April 19, 2021, the proposed investors shall file their motion to intervene;

3. By May 3, 2021, Plaintiff shall file its opposition papers, and Defendants shall file their
response papers, if any;

4. By May 17, 2021, the proposed intervenors shall file their reply to Plaintiff's opposition
papers and Defendants’ response papers, if any, and Plaintiff shall file a reply to
Defendants’ response papers, if any.

SO ORDERED.

Dated: March 29, 2021
New York, New York

On

ANALISA TORRES
United States District Judge
